Citation Nr: 1527314	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  15-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of frostbite of the fingers of the right hand with poor circulation.  

2.  Entitlement to service connection for the residuals of frostbite of the fingers of the left hand with poor circulation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to October 1945.  The appellant is the Veteran's daughter and the fiduciary who has been appointed to manage his VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

At the beginning of the appeal, the Veteran was represented by the American Legion.  In a June 2009 VA Form 21-22, the Veteran appointed the Disabled American Veterans (DAV) as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

A personal hearing was held in April 2005 at the New York RO before the Hearing Officer.  The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.

In December 2008, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in New York, New York.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran provided testimony regarding his then-pending claims for entitlement to service connection for fallen arches with sores on his feet, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot ulcer.  

A brief procedural overview of the claim reflects that in the July 2009 decision, the Board denied the Veteran's claim for service connection for fallen arches with sores on both feet, and remanded the remaining issue for additional evidentiary development and due process considerations.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) afford the Veteran a VA examination to determine the nature and etiology of any ulcer of the right foot that was present.  The examiner was specifically instructed to provide a medical opinion that addressed (1) the likelihood that the Veteran developed an ulcer on his right foot due to ill-fitting shoes with orthotics given to him by VA, and whether he suffered from a right foot ulcer or any complication from the same; and, if so (2) whether it is at least as likely as not that the proximate cause of the additional disability(ies) was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing ill-fitting shoes, or (b) an event not reasonably foreseeable.  This examination was completed in April 2010, and a copy of the VA examination report was associated with the Veteran's claims file.  Based on his evaluation of the Veteran, the examiner opined that it was at least as likely as not that the Veteran's right foot ulceration was due to the ill-fitting shoes with orthotics provided to him by the VA for a diabetic foot condition.  The examiner further determined that "[i]t is at least as likely as not that the complication of ulceration of right foot was similar in the extent on part of the VA in providing ill-fitting shoes, an event not visibly foreseeable."  

After the April 2010 VA examination report and medical opinion were received, and before the claims file was certified to the Board, in a February 2014 rating action, the RO granted the Veteran's claim for compensation for ulceration of the right foot pursuant to 38 U.S.C.A. § 1151, effective June 26, 2008.  The Board finds that this grant of compensation constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  Although this particular claim has been granted, in the May 2014 Appellant's Post-Remand Brief, the Veteran's representative claimed that the VA examination conducted did not address the etiology of the Veteran's right foot ulcer.  The DAV continued to assert that the Veteran was entitled to compensation for ulceration of the right foot pursuant to 38 U.S.C.A. § 1151.  In light of the February 2014 rating decision, the Board is led to conclude that the DAV was not aware that the Veteran's claim had already been granted when issuing the May 2014 Post-Remand Brief.  

In the June 2014 remand, the Board addressed the issues of entitlement to service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation, and specifically remanded these matters for additional procedural development; however, after additional review of the claims file, the Board finds that these claims had previously been withdrawn by the Veteran at his April 2005 hearing.  


FINDINGS OF FACT

1.  In the January 2004 rating decision, the RO denied the Veteran's claims for service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation.  

2.  In March 2004, the Veteran filed a notice of disagreement (NOD) with the denial of these claims.  

3.  In the June 2014 decision, the Board mistakenly remanded the issues of service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation for issuance of a Statement of the Case (SOC).  


4.  Prior to the promulgation of a decision on this claim, and specifically during the April 2005 hearing at the RO, the Veteran testified that he did not have the medical evidence to substantiate these claims, and that he no longer intended to appeal his claims of service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of claims of service connection for residuals of frostbite of the fingers of the right and left hands with poor circulation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).  

As previously noted, the January 2004 rating decision denied service connection for residual frostbite of fingers of the right and left hands with poor circulation.  In his March 2004 NOD, the Veteran disagreed with the RO's denial of these claims.  

In the June 2014 remand, the Board noted that the RO had denied service connection for these claims in the January 2004 rating decision, and that the Veteran submitted an NOD concerning the denial of these issues in March 2004.  The Board also noted that in the previous July 2009 Board remand, the AOJ had been instructed to provide an SOC to the Veteran that addressed these issues, but had not followed through with these remand directives, and as such, an SOC addressing these issues had not yet been issued.  Pursuant to Manlicon v. West, 12 Vet. App. 238 (1999), the Board remanded the claims for service connection for the residuals of frostbite of the fingers of the right and left hands with poor circulation for issuance of an SOC.  The Board, however, failed to note that prior to the July 2009 Board remand, and specifically during the April 2005 hearing at the New York RO, the Veteran testified that he wished to withdraw his claim for service connection for residuals of frostbite of the fingers of the right hand with poor circulation, as well as his claim for service connection for the residuals of frostbite of the fingers of the left hand with poor circulation, due to the fact that he did not have the medical evidence required to substantiate these claims.  Hence, the Board finds that its June 2014 remand of the Veteran's claims was based on an incomplete review of the record.  

In view of the Veteran's expressed desire and hearing testimony, the Board concludes that further action with regard to these claims is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of a claim of service connection for residuals of frostbite of the fingers of the right hand with poor circulation is dismissed.  


The appeal of a claim of service connection for residuals of frostbite of the fingers of the left hand with poor circulation is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


